DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 27 March 2022 have been fully considered but they are not persuasive.
Applicant argues that White does not have what is properly considered to be its bottom rim placed on a top portion of any chafing dish, at least because White features an inner frame 14 that serves that purpose (pgs. 7–8). However, as Applicant acknowledges, the Office conceded this point in the previous Office action, where the Office argued that side support 22 is capable of being placed on a top portion of a hypothetical chafing dish that may be bent to enter the space beneath 22. Applicant did not address this argument by the Office. Applicant further argues that it would not have been obvious to modify White to allow support 22 to touch the top edge of food container 4, but the Office is not making a §103 rejection against the independent claims, and the Office is arguing that White is inherently capable of performing the claimed function with a hypothetical chafing dish—as the chafing dish in the claim is not positively recited—and Applicant’s arguments do not address this point. 

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 6, 8, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al. (US Pub. 2016/0114941).
Claim 6: White discloses a chafing dish lid (10) to cover a chafing dish (intended use), the chafing dish lid comprising:
a bottom rim (22) to be placed on a top portion of the chafing dish (22 may be placed on top of a hypothetical chafing dish), the bottom rim comprising:
an opening disposed at a center portion of the bottom rim (see the opening formed between supports 22 in fig. 1); and
a retractable lid (16) disposed on at least a portion of a top surface of the bottom rim (supported on top of 22) to retract to an open position to open access to the opening (fig. 3) and to expand to a closed position to close access to the opening (fig. 2), the retractable lid comprising:
a body (16, 18) to cover the opening when the retractable lid is in the closed position, and
an edge side disposed at a first end of the retractable lid (the side of 16 with magnets 32) and affixed to a first side of the top surface of the basin (this would be the side that aligns with magnets 34).
Commentary: Applicant may object that the chafing dish lid of White is not used as claimed in its disclosure, e.g. side support 22 is not used to be placed on a top portion of the chafing dish, and rather inner frame 14 is, but the Office finds that side support 22 is capable of be placed on a top portion of a hypothetical chafing dish, e.g. one made of thin aluminum that may be bent to enter the space immediately beneath side support 22.
Claim 8: White discloses the lower rim further comprising: a lower groove forming portion disposed on at least a portion of a top surface of the bottom rim (the corner created by 22 and 12 qualify as a groove; although broadly understood, the Office borrows the scope of this term from Applicant’s disclosure, e.g. fig. 4, showing that a simple corner of a bottom and side form a groove).
Claim 9: White discloses a top rim (24) to cover at least a portion of the retractable lid (see figs. 4 and 5), the top rim comprising: an upper groove forming portion (the corner created by 12 and 24, borrowing the same explanation as claim 8) to contact at least a portion of the lower groove forming portion (see figs. 4 and 5) to allow at least a portion of the retractable lid to slide laterally to open and close the opening (evident from, e.g., figs. 2 and 3).
Claim 12: White discloses a chafing dish lid (10) to cover a chafing dish (4, 6, intended use), the chafing dish lid comprising:
a bottom rim (22) to be placed on a top portion of the chafing dish (22 may be placed on top of a hypothetical chafing dish; see the commentary under the claim 6 rejection);
a top rim (24) to be placed atop the bottom rim (see figs. 4 and 5); and
a retractable lid (16, 20) having side portions disposed at least partially between the bottom rim and the top rim (see e.g. 20 in figs. 4 and 5) such that the retractable lid slides laterally between a first position in which access to the chafing dish is closed (fig. 2) and a second position in which access to the chafing dish is opened (fig. 3).

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over White as applied to claims 6 and 8 above, and further in view of Vodinelich (US Pat. 2,126,518).
Claim 7: White does not disclose the retractable lid further comprising: a weighted bar disposed at a second end of the retractable lid to slide toward the edge side to open access to the opening and to slide away from the edge side to close access to the opening.
However, Vodinelich discloses a similar apparatus with a retractable lid (6) comprising: a weighted bar (24) disposed at a second end of the retractable lid (see the left side in figs. 1–3) to slide toward an edge side to open access to the opening and to slide away from the edge side to close access to the opening (ascertainable from figs. 1–3).
It would have been obvious to one of ordinary skill in the art to add the weighted bar of Vodinelich to the retractable lid of White to allow a user to manipulate it more easily.
Commentary: Horsley (US Pat. 2,107,997), Laskey (US Pat. 6,883,852; also discloses a related latch), and Shanley (US Pat. 4,162,024) also disclose weighted bars.
Claim 10: White discloses a lower groove forming portion (the corner created by 22 and 12 qualify as a groove; although broadly understood, the Office borrows the scope of this term from Applicant’s disclosure, e.g. fig. 4, showing that a simple corner of a bottom and side form a groove).
White does not disclose the retractable lid further comprising: a weighted bar disposed at a second end of the retractable lid to slide toward the edge side to open access to the opening and to slide away from the edge side to close access to the opening.
However, Vodinelich discloses a similar apparatus with a retractable lid (6) comprising: a weighted bar (24) disposed at a second end of the retractable lid (see the left side of figs. 1–3) to slide toward an edge side to open access to the opening and to slide away from the edge side to close access to the opening (ascertainable from figs. 1–3).
Claim 11: White modified by Vodinelich discloses a top rim (White: 24) to cover at least a portion of the retractable lid (White: see figs. 4 and 5), the top rim comprising: an upper groove forming portion (White: the corner created by 12 and 24, borrowing the same explanation as claim 8) contacting at least a portion of the lower groove forming portion (White: the corner of 22 and 12) to create a bar-sliding groove (the pair of corners with 12, 22, and 24), such that the weighted bar is slidable therebetween.
Commentary: The Office is a little unclear as to what the “bar-sliding groove” in the disclosure is supposed to be. Element 340 in fig. 5, for example, merely seems to be the space between the lower and upper groove forming portions, which would make them collectively the bar-sliding groove, and the Office is operating based on this understanding, but this doesn’t seem to be a meaningfully added element or structural feature.
It’s also unusual that Applicant recites that “the weighted bar is slidable” within the bar-sliding groove, since the disclosure shows, for example, weighted bar 323 itself not sliding at all in the bar-sliding groove 340, and so the Office understands Applicant to mean that the portion of the retractable lid that the weighted bar is attached to also qualifies as the weighted bar itself.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over White as applied to claims 6 and 12 above, and further in view of Ames (US Pat. 3,737,066).
White does not disclose its bottom rim further comprising at least one peg to extend perpendicularly away from a first side of the top surface of the bottom rim to receive the retractable lid thereon. Instead, White’s retractable lid is attached by an adhesive 17, shown in fig. 7.
However, using pegs to attach lids is generally known in the art, as for example shown in Ames, which discloses a lid 54 having at least one perpendicular peg 56 to be attached via openings 52. Ames does not show the peg extending away from a top surface of the rim, and instead discloses the peg extending from the bottom side of the lid 54 down through openings 52. However, one of ordinary skill in the art would have appreciated that the arrangement of the pegs and openings in Ames could be reversed and be equally as effective.
Therefore, it would have been obvious to one of ordinary skill in the art to replace the adhesive of White with at least one peg extending perpendicularly away from a top surface of the bottom rim to receive the retractable lid thereon, as suggested by Ames, to allow a user to replace the retractable lid.

Allowable Subject Matter
Claims 1–5 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Angeloni et al. (US Pub. 2017/0334613), Kim (KR 0129524 Y1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761